Affirmed and Memorandum Opinion filed October 20, 2005








Affirmed and Memorandum Opinion filed October 20,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00244-CR
____________
 
TRACY TROY
BARKSDALE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 23rd District
Court
Brazoria
County, Texas
Trial Court Cause No.
46,713
 

 
M E M O R A N D U M   O P I N I O N
After a jury trial, appellant was convicted of possession of
a controlled substance in a correctional facility.  Appellant entered a plea of true to the
enhancement paragraphs in the indictment. 
On December 10, 2004 the trial court sentenced appellant to confinement
for fourteen years in the Institutional Division of the Texas Department of
Criminal Justice in accordance with the punishment assessed by the jury.  Appellant filed a timely, written notice of
appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was provided a copy
of the appellate record and advised of the right to file a pro se response to
counsel=s brief.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  Appellant
was granted an extension of time until September 30, 2005, to file a pro se
response to counsel=s brief.  As of this
date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 20, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.
Do Not Publish C Tex. R. App. P. 47.2(b).